In one count the information charges the offense denounced by article 557 of the Code to have been committed in all the ways denounced therein, except there is no allegation that the betting was done at a gaming table or bank. It would have been better to have divided the information into separate and distinct counts, but in a misdemeanor, we understand our decisions hold that an information may allege the offense to have been committed in all the ways named. The information being sufficient, and no statement of facts accompanying the record, no question is raised in the motion for new trial we can review.
The judgment is affirmed.
Affirmed.